Citation Nr: 0316975	
Decision Date: 07/22/03    Archive Date: 07/31/03	

DOCKET NO.  01-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a 
fracture of the first lumbar vertebra and L4-L5 
radiculopathy, to include as secondary to service-connected 
lumbosacral strain and on a direct basis. 

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1976 to August 1979.  

At a personal hearing before the undersigned on February 24, 
2003, the veteran provided testimony with regard to each of 
the issues listed on the title page of this decision.  He 
made reference to various pieces of evidence that are not in 
the claims files.  For example, he testified at the beginning 
of the hearing about having received treatment for PTSD and 
his low back at VA Medical facilities in Minneapolis, 
Minnesota, St. Cloud, Minnesota, the West Side Medical Center 
in Chicago, and the VA Medical Center in Hines, Illinois.  He 
stated that he was in Minnesota between 1989 and 1999 
(transcript, page 10).  He also referred to having received 
treatment for his back and PTSD at the "Community Care Health 
Center," at 4314 South Wabash in Chicago.  He believed that 
the time frame for his treatment at that facility was between 
May and October 2002 (transcript, page 11).  

With regard to the question of a causal relationship between 
the fracture of the first lumbar vertebra and radiculopathy 
on the one hand and the service-connected lumbosacral strain 
on the other, he could not recall the name of the doctor or 
doctors who reportedly told him there was a cause and effect 
relationship or direct progression, but he indicated the 
opinions were given by health care professionals at the West 
Side VA Medical facility (transcript, page 8).  

With regard to his claim for a total compensation rating 
based on unemployability, the veteran provided testimony that 
he had received job training at the Hines VA Medical 
facility, but "they couldn't find a place to put me in..." 
(transcript, page 16).  

Submitted at the hearing was a report of a VA outpatient 
visit on November 30, 2001, at which time notation was made 
of PTSD, polysubstance abuse, herniated disks, chronic back 
pain, right footdrop, and hepatitis C.  Notation was made 
that the veteran was to seek medical and psychiatric follow-
up as soon as possible upon arrival in Milwaukee, at the 
Milwaukee VA Medical facility.  No medical records from the 
Milwaukee VA are in the claims folder.  The outpatient report 
contained a notation that the veteran used a leg brace and a 
back brace and avoided long walks and bending and lifting.  
Further notation was made that he was "totally disabled...do 
not seek work."  Regarding the total disability, it is not 
clear from the evidence of record how much is attributable to 
service-connected disability and how much to nonservice-
connected disability.  (The record shows that service 
connection is in effect for lumbosacral strain, rated as 
40 percent disabling, and for cervical strain, rated as 
30 percent disabling.  The combined disability rating is 
60 percent).  In Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the United States Court of Appeals for Veterans 
Claims held that in the case of a claim for unemployability, 
the duty to assist requires that VA obtain an examination 
which includes an opinion on what effect the veteran's 
service-connected disability has on his ability to work.

As noted at the hearing, the veteran was not provided with a 
letter providing him with information pertaining to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
A review of the record shows that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA, has not been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
record reveals the veteran has not received sufficient notice 
of the information and evidence needed to support his claims, 
and he has not been provided a sufficient opportunity to 
submit such information and evidence.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he identify as specifically 
as possible, the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since August 1979 for 
psychiatric purposes and his low back and 
cervical spine disabilities.  With any 
necessary authorization from him, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
him in response to this request which 
have not been previously secured.  Of 
particular interest are any records or a 
detailed summary regarding treatment and 
evaluation at the Community Care Health 
Care Center at 4314 South Wabash, 
Chicago, Illinois, dated between May and 
October 2002.  Also, the VA medical 
facilities in Minneapolis and St. Cloud, 
Minnesota, should be contacted and asked 
to provide reports of any treatment and 
evaluation of the veteran at those 
facilities between 1989 and 1999.  The VA 
medical facilities in Hines, Illinois, 
and Chicago West Side, should be asked to 
provide any records pertaining to 
treatment and evaluation of the veteran 
since 2001.  

2.  The RO should contact the veteran and 
afford him an opportunity to provide any 
additional specific information 
pertaining to the alleged stressful 
events in service.  He should be informed 
of the importance of as much detailed 
information as possible and he should be 
advised that he is free to identify 
and/or submit other information in 
support of his claim.  He should also be 
asked to provide a VA Form 21-8940 
(Veterans Application for Increased 
Compensation Based on Unemployability).  
The veteran should provide as much 
information as possible regarding any 
attempts he has made to find employment 
the last several years.  Should he 
indicate any companies where he tried to 
find employment, but was unsuccessful, 
those companies should be contacted and 
asked to provide information regarding 
the circumstances as to why they were 
unable to hire the veteran.  

3.  Thereafter, the veteran should be 
accorded an examination for the purpose 
of determining whether the complete 
record supports a diagnosis of PTSD.  All 
indicated studies, to include 
psychological testing, should be 
performed.  The claims folder should be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination so that 
the veteran's psychiatric history may be 
reviewed, as well as any reports 
corroborating any of his experiences.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
on the link between current 
symptomatology and one or more of the 
reported inservice stressors.  If the 
diagnosis of PTSD is not deemed 
appropriate, the examiner should explain 
his or her position.  Also, the examiner 
should be asked to provide an opinion as 
to the impact of the veteran's 
psychiatric impairment on his ability to 
obtain and maintain gainful employment.  

4.  The veteran should also be scheduled 
for neurologic and orthopedic 
examinations for the purpose of 
determining the nature and etiology of 
his residuals of a fracture of the first 
lumbar vertebra and radiculopathy of the 
L4-L5 level, as well as determining the 
severity of the service-connected 
lumbosacral strain and cervical strain.  
The claims folder must be made available 
to the examiners for review of pertinent 
documents therein in conjunction with the 
examinations.  All indicated testing 
should be conducted, and current X-ray 
studies of the back should be obtained.  
Each examiner should indicate whether the 
veteran has disc pathology of the 
lumbosacral spine due to his strain and, 
if so, each should indicate the frequency 
with which the appellant experiences 
attacks attributable to that condition.  
The examiners should opine whether it is 
at least as likely as not that any disc 
pathology is either secondary to the 
service-connected lumbosacral strain or 
is directly attributable to the veteran's 
period of active service.  The orthopedic 
examiner should also offer an opinion as 
to the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, as well as the 
diagnosis to which each symptom relates.  
Each examiner should also comment on the 
impact of the residuals of the L1 
fracture and the L4-L5 radiculopathy on 
the veteran's ability to obtain and 
maintain gainful employment, as well as, 
separately, the impact of the service-
connected lumbosacral strain and cervical 
strain on the veteran's ability to obtain 
and maintain gainful employment.  The 
rationale for any opinions expressed by 
the examiners should be explained in 
detail.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
be completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

6.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issues listed 
on the title page.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Specifically, if the RO 
determines that any diagnosed residuals 
of a fracture of the first lumbar 
vertebra and L4-5 radiculopathy cannot be 
dissociated from the appellant's service-
connected lumbosacral strain, and given 
that the regulations for the evaluation 
of intervertebral disc syndrome under 
Diagnostic Code 5293 were amended, 
effective from September 23, 2002, see 67 
Fed. Reg. 54,345-54,349 (August 22, 
2002), the RO must provide in the 
supplemental statement of the case the 
old and new rating criteria related to 
Diagnostic Code 5293.  An appropriate 
period of time should be allowed for 
response.  

The purpose of this REMAND is to obtain additional 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified; however, he is advised that failure to 
cooperate by not reporting for any scheduled examinations may 
result in a denial of his claims.  38 C.F.R. § 3.655 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

